Roache, J.
Debt on a promissory note under seal.
Plea, that the note sued on and two others, were given by the said defendant to the said plaintiff, in consideration of the sale of a certain tract of land therein described, and for no other consideration; which said land the latter agreed to convey to the former, by good warranty deed, on the payment of said notes. Averment, that one of said notes had been paid, to-wit, &c., and that before the bringing of this suit, both of the remaining notes were due, but that the said plaintiff did not, before the bringing of this suit, convey or offer to convey to defendant the said land, upon the payment of said notes.
This plea is similar to the pleas in Ireland v. Chauncey, ante, p. 224, and Ellis v. Hubbard, ante, p. 206, which were held to be good.
The demurrer should have been overruled.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.